MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                  Jan 17 2020, 9:03 am
court except for the purpose of establishing
                                                                                  CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT
Danielle L. Flora
Fort Wayne, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In re: The Mental Health                                January 17, 2020
Commitment of K.H.,                                     Court of Appeals Case No.
Appellant-Respondent.                                   19A-MH-901
                                                        Appeal from the Allen Superior
                                                        Court
                                                        The Honorable David J. Avery,
                                                        Judge
                                                        Trial Court Cause No.
                                                        02D01-1903-MH-321



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MH-901 | January 17, 2020                     Page 1 of 5
                                Case Summary and Issue
[1]   K.H. appeals the trial court’s order for her involuntary temporary commitment

      at the Park Center, contending there was insufficient evidence that she was

      “gravely disabled” due to her mental illness. Sua sponte, we address the

      dispositive issue of whether K.H.’s appeal should be dismissed as moot because

      her period of involuntary commitment has passed. We dismiss.



                            Facts and Procedural History
[2]   On March 24, 2019, local law enforcement officers brought K.H. to Parkview

      Behavioral Health (“PBH”) for immediate detention. K.H.’s family had

      contacted law enforcement alleging that K.H. was confused and had been

      sitting in her car for hours. Upon admission to PBH, K.H. was seen by

      psychiatrist Dr. Kevin Murphy. On March 27, 2019, Felicia Williams, PBH

      social worker, filed a petition for the involuntary commitment of K.H., whom

      she had reason to believe was a mentally ill person. In his physician’s

      statement, Dr. Kevin Murphy stated that K.H. is “grossly psychotic, responding

      to internal stimuli, is delusional, paranoid, and has severely fragmented speech

      and thought processes. She has a history of greater than 14 psychiatric

      admissions in Ohio for similar psychotic/manic episodes[.]” Appellant’s

      Appendix, Volume 2 at 11.


[3]   The trial court held a hearing on April 4, 2019. Dr. Murphy testified that K.H.

      suffers from schizoaffective disorder, bipolar type, and as a result of her mental


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-901 | January 17, 2020   Page 2 of 5
      illness, she has a substantial impairment or obvious deterioration of her

      judgment, reasoning, or behavior that results in her inability to function

      independently. See id. at 22-23; see also Hearing on Petition for Temporary

      Commitment, Volume 2 at 5. At the conclusion of the hearing, the trial court

      determined that K.H. meets the definition of “gravely disabled” pursuant to

      Indiana Code section 12-7-2-96 and ordered that K.H. be committed to Park

      Center for a temporary period not to exceed ninety days.


[4]   K.H. filed her Notice of Appeal on April 24, 2019 and notably, served all filings

      on the Indiana Attorney General as well as Park Center and Williams. In

      September 2019, the Attorney General filed a Notice of Non-Involvement, in

      which it asserted that it has no interest in the case as K.H. was not committed

      to a state institution and the proper appellee in the matter would be Williams or

      Park Center. However, neither Williams nor Park Center filed an appellate

      brief in this matter.1 K.H. has since been released from commitment.2



                                  Discussion and Decision
[5]   K.H. appeals the trial court’s involuntary commitment order, which was issued

      on April 4, 2019 and set to expire ninety days later, and argues there was




      1
        Given that neither Park Center nor Williams filed a brief, we appreciate the State entering an appearance to
      be able to review the pleadings and K.H.’s brief for the purpose of determining whether it had an interest in
      this case and then concisely informing this court of the proper parties to this case.
      2
       It is unclear the exact date K.H. was released; however, the trial court ordered that her commitment not
      exceed a period of ninety days and K.H. concedes the period has passed. See Brief of Appellant at 9.

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-901 | January 17, 2020                    Page 3 of 5
      insufficient evidence to support the trial court’s commitment order. Here, we

      are faced with the threshold issue of mootness as K.H.’s period of temporary

      commitment has lapsed. K.H. admits her period of temporary involuntary

      commitment in this case has expired. Therefore, this court cannot render

      effective relief to her.


[6]   When a court is unable to render effective relief to a party, the case is deemed

      moot and usually dismissed. R.P. v. Optional Behavior MHS, 26 N.E.3d 1032,

      1035 (Ind. Ct. App. 2015). “The long-standing rule in Indiana courts has been

      that a case is deemed moot when no effective relief can be rendered to the

      parties before the court.” T.W. v. St. Vincent Hosp. & Health Care Ctr., Inc., 121

      N.E.3d 1039, 1042 (Ind. 2019). And although moot cases are usually

      dismissed, our courts have recognized that a case may be decided on its merits

      under an exception to the general rule when the case involves questions of

      “great public interest[,]” typically involving issues that are likely to recur. In re

      Commitment of J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002). “The question of

      how persons subject to involuntary commitment are treated by our trial courts

      is one of great importance to society. Indiana statutory and case law affirm that

      the value and dignity of the individual facing commitment or treatment is of

      great societal concern.” Id.


[7]   However, we decline to apply that exception in the instant matter as we have

      previously considered, discussed, and resolved the issue K.H. raises in her

      appeal, namely the sufficiency of the evidence as to whether an individual

      meets the statutory definition of “gravely disabled.” See, e.g., T.A. v. Wishard

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-901 | January 17, 2020   Page 4 of 5
      Health Serv., Midtown Cmty. Mental Health Ctr., 950 N.E.2d 1266 (Ind. Ct. App.

      2011); A.L. v. Wishard Health Servs., Midtown Cmty. Mental Health Ctr., 934

      N.E.2d 755 (Ind. Ct. App. 2010), trans. denied; Golub v. Giles, 814 N.E.2d 1034

      (Ind. Ct. App. 2004), trans. denied. Moreover, we are careful to consider the

      merits of moot involuntary commitments only when there is an issue of great

      public importance and K.H. has not argued, nor do we find, an issue of great

      public importance based on these facts. Therefore, we dismiss K.H.’s appeal.



                                              Conclusion
[8]   K.H.’s period of involuntary commitment has expired, and we cannot provide

      effective relief. Therefore, this matter is moot and accordingly, we dismiss.


[9]   Dismissed.


      Bradford, C.J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-MH-901 | January 17, 2020   Page 5 of 5